DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-7, 11-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bilbrey et al., U.S. Patent Publication Number 2011/0164163 A1, in view of Wright, JR. et al., U.S. Patent Publication Number 2019/0370544 A1.

Regarding claim 1, Bilbrey discloses an augmented reality (AR) based servicing guidance device comprising: a mobile device including a display and a camera (figure 4, paragraph 0038, device can include memory interface, one or more processors and/or peripherals interface; paragraph 0037, display; paragraph 0043, camera subsystem 420 and optical sensor 422); a computer programmed to perform computer vision (CV) processing 
	However it is noted that while Bilbrey discloses overlaying and aligning AR content with a live video feed including paragraph 0041, positioning information can be received by device, derive positioning information, 
Wright discloses an augmented reality (AR) based servicing guidance device comprising: 
a mobile device including a display , a processor (202, processing unit), and a camera (figure 1 and 2; paragraph 0021, user may hold or wear a device that integrates a camera and a display system, e.g. mobile device); and a computer programmed to perform computer vision (CV) processing to generate AR content by operations including aligning at least a portion of the AR content with at least one location of interest (LOI) identified in a recorded video of the service call by a user input, wherein the CV processing comprises a Simultaneous Location and Mapping (SLAM) algorithm (paragraph 0111, AR or VR session may be generated based on a “live” or current issue being faced by the user and recorded for later review by the users and other users; paragraph 0149, when the annotation is communicated from the user to another user, the annotation may include information relating to the annotation to a tracking or reference point in the environment, for example the outline of the object created by the user may be identified with the object as viewed by another user by identifying the 
a server computer programmed to perform processing to align AR content with a live video feed captured by the camera of the mobile device, wherein the CV processing comprises a SLAM algorithm and wherein the aligned AR content includes a part number annotation, a computer aided design (CAD) drawing or CAD drawing portion, or a CAD animation aligned with a LOI identified in the live video feed by the CV processing (paragraph 0038, processor may extract visual features from the identified object, visual features may be any aspect of the object that can be extracted based on the information captured by the camera, this may include CAD-model based data, e.g. shapes and/or features of the object that may be matched to a CAD-model of the object; paragraph 0100, environment tracking and modeling system, for example a visual or visual-inertial SLAM system, provide a spatial frame of reference and understanding of the environments spatial layout, e.g. where the user drew annotations); 
and the processor of the mobile device is programmed to transmit the live video feed produced by the camera of the mobile device to the server computer and to receive the AR Content aligned with the live video feed from the sever computer and to display on the display of the mobile device the AR content aligned with the live video feed (paragraph 0018, enables a remote user to explore a physical environment via live imagery from a 
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to include in the mapping of a target location of the positioning of computer vision processing or placement as disclosed by Bilbrey, the SLAM as disclosed by Wright, as an alternative means to automatically select a set of views that provide coverage of an object to provide tracking and drawn annotations.

Regarding claim 2, Bilbrey discloses wherein the aligned AR content includes a marker aligned with a location of interest (LOI) identified in the 

Regarding claim 5, it is noted that Bilbrey discloses paragraph 0014, receiving live video of a real-world physical environment, device can be any device capable of supporting AR displays, including mobile phones, electronic tablets, can include a video camera on a back surface; paragraph 0015, live video of circuit board is shown on surface, virtual button used to capture one or more frames of live video.  
However it is noted that Bilbrey fails to specifically disclose wherein: the mobile device comprises a heads-up display (HUD) in which the display is a transparent display and the camera is arranged to capture the live video feed corresponding to a viewpoint of a user of the HUD looking through the transparent display; and the processor is programmed to display on the transparent display of the HUD the AR content aligned with the live video feed without displaying the live video feed on the transparent display.
Wright disclose paragraph 0025, computing device may be a smartphone, a tablet, smartwatch, another wearable computing device type; paragraph 0071, in certain embodiments a remote assistance system includes an HMD worn by the local user, the local user is able to see what 
	It would have been obvious to one of ordinary skill in the art at the effective time of filing to include in the device capable of supporting AR display as disclosed by Bilbrey, the HMD as disclosed by Wright to allow a computing device capable of supporting AR display which may be wearable by a user to allow an individual remote assistance with a wearable device to allow a user hands free interaction to immediately respond to the feedback as one of ordinary skill in the art would appreciate.

Regarding claim 6, Bilbrey discloses wherein: the mobile device comprises a cellular telephone (cellphone) or tablet computer in which the display is an opaque display disposed on a front side of the cellphone or tablet computer and the camera is a rear-facing camera arranged on an opposite backside of the cellphone or tablet computer (paragraph 0014, receiving live video of a real-world physical environment, device can be any 

Regarding claim 7, Bilbrey discloses wherein the electronic processor  is further programmed to perform a servicing preview by performing the CV processing to align the AR content with preview video substituted for the live video feed produced by the camera of the mobile device and simultaneously displaying on the display of the mobile device both the AR content aligned with the preview video and the preview video displayed as an underlay of the AR content (paragraph 0030, a split screen display with computer-generated imagery, a display screen can be used to display an object or other subject matter on one side of the split, in the example the user is viewing a live video; paragraph 0032, 3D models of recognized objects can be constructed, the models can be rendered using real-time rendering, and 
Wright further discloses paragraph 0118, pre-recorded or stored help session without being in exactly the same environment and dealing with exactly the same, needing assistance may obtain the needed accessing the stored help session; paragraph 0231, a rough preview or presentation of the environment, sharing video frame; also paragraph 0218.

Regarding claim 11, it is rejected based upon similar rational as above.  Bilbrey discloses an augmented reality (AR) based servicing guidance method comprising: (paragraph 0049, can present recorded audio and/or video files);  using a computer, authoring AR content including the operations of receiving user input at the computer identifying at least one location of interest (LOI) (figure 1); and using a computer and a mobile device including a display and a camera, presenting the authored AR content by operations including:  acquiring a live video feed using the camera of the mobile device (figure 1A, receiving a live video feed) and transmitting the live video feed from the mobile device to the server computer (paragraph 0018, Internet data, the object recognition can be performed on device 100 or by a network resource, e.g. AR service 570 of figure 5); using computer vision (CV) processing performed by the server computer, aligning the authored AR content with the live video feed (paragraph 0019, to align to 
However it is noted that Bilbrey fails to specifically disclose in recorded video of a service call and performing computer vision (CV) processing to align AR content with the recorded video of the service call including aligning a portion of the AR content with the at least one LOI; using a server computer and a mobile device including a display and a camera. 
	Wright discloses identifying at least one location of interest (LOI) in recorded video of a service call and performing computer vision (CV) 
(paragraph 0112, AR may be configured to record images, video, and/or annotations for concurrent communication to a remote system for display for subsequent access and viewing by the remote system, while also creating a recording for later view; paragraph 0116); using an electronic processor comprising a server computer and a mobile device including a display and a camera (Paragraph 0018, various method and portions thereof may be performed on one or more of the various computing devices, on a cloud, network-based server, on a local or remote user’s computing device and various combination thereof; paragraph 0027, computer may operate in a networked environment, remote computer may include a personal computer, server, router, network PC a peer device or the like); and using an electronic processor of the mobile device, transmitting the live video feed to the server computer (paragraph 0161, communication unit allows multiple user to communicate with each other and share data such as a video stream that the camera is delivering to be represented to a remote location; paragraph 0162, user device is couple to a server network that allows the user devices to connected to each other and to share the described data, i.e. the view and interact of the environment of the camera and shown on the touchscreen); and displaying on the display of the mobile device the authored AR content aligned with the live video feed (paragraph 0027, the 
It would have been obvious to one of ordinary skill in the art at the effective time of filing to include in the aligned AR content as disclosed by Bilbrey, the recorded video as disclosed by Wright, to create recordings for later viewing to allow a user to access the recorded images, videos or annotations at one’s convenience.

Regarding claim 12, Bilbrey discloses wherein the portion of the AR content (80) aligned with the at least one LOI includes one or more of a part number annotation, a computer aided design (CAD) drawing annotation, and a CAD animation annotation (paragraph 0020, information layer can include part numbers).
Wright further discloses paragraph 0052, the remote user may receive other information from the local user’s electronic device, this information may include information associated with the object such as part number; historical information associated with the object such as past communications sessions for help or service; paragraph 0098, allow the local user to share a rough representation of the environment with the remote individual, allowing the remote individual to navigate freely in the virtual representation and annotate anywhere within that environment; paragraph 

Regarding claim 13, it is noted that Bilbrey discloses paragraph 0014, receiving live video of a real-world physical environment, device can be any device capable of supporting AR displays, including mobile phones, electronic tablets, can include a video camera on a back surface; paragraph 0015, live video of circuit board is shown on surface, virtual button used to capture one or more frames of live video.  
However it is noted that Bilbrey fails to disclose wherein the mobile device comprises a heads-up display (HUD) in which the display is a transparent display and the camera is arranged to capture the live video feed corresponding to a viewpoint of a user of the HUD looking through the transparent display, and the presenting of the authored AR content includes: displaying on the transparent display of the HUD the AR content aligned with the live video feed without displaying the live video feed on the transparent display.
Wright disclose paragraph 0025, computing device may be a smartphone, a tablet, smartwatch, another wearable computing device type; paragraph 0071, in certain embodiments a remote assistance system includes an HMD worn by the local user, the local user is able to see what the remote individual is doing, e.g. adding annotations or other instructions, 
	It would have been obvious to one of ordinary skill in the art at the effective time of filing to include in the device capable of supporting AR display as disclosed by Bilbrey, the HMD as disclosed by Wright to allow a computing device capable of supporting AR display which may be wearable by a user to allow an individual remote assistance with a wearable device to allow a user hands free interaction to immediately respond to the feedback as one of ordinary skill in the art would appreciate.

Regarding claim 14, Bilbrey discloses wherein the mobile device (30) comprises a cellular telephone (cellphone) or tablet computer in which the display is an opaque display disposed on a front side of the cellphone or tablet computer and the camera is a rear-facing camera arranged on an opposite backside of the cellphone or tablet computer, and the presenting of the authored AR content includes: displaying on the opaque display of the cellphone or tablet computer both the AR content aligned with the live video feed (96) captured by the rear-facing camera and the live video feed as an underlay of the AR content (paragraph 0014, receiving live video of a real-world physical environment, device can be any device capable of supporting 

Regarding claim 15, Wright discloses further comprising: using the electronic processor and the mobile device, performing a servicing preview by performing the CV processing to align the authored AR content with preview video substituted for the live video feed produced by the camera of the mobile device and simultaneously displaying on the display of the mobile device both the authored AR content aligned with the preview video and the preview video displayed as an underlay of the authored AR content (paragraph 0118, pre-recorded or stored help session without being in exactly the same environment and dealing with exactly the same, needing assistance may obtain the needed accessing the stored help session; paragraph 0231, a rough preview or presentation of the environment, sharing video frame).

Regarding claim 16, Wright discloses wherein the AR based service guidance method further comprises: communicating the live video feed from 

Regarding claim 17, Wright discloses wherein: the CV processing  performed to align the AR content with the recorded video of the service call comprises Simultaneous Location and Mapping (SLAM) processing (paragraph 0118, recorded sessions can be used in conjunction with object recognition and/or SLAM to overlay recorded annotations over video captured from a new environment); and the CV processing performed to align the authored AR content with a live video feed produced by the camera of the mobile device comprises SLAM processing (paragraph 0178SLAM provide tracking of the user device relative to the environment, this 

Regarding claim 18, it is rejected based upon similar rational as above. Bilbrey discloses an augmented reality (AR) content authoring device for authoring AR content for servicing guidance, the device comprising: a computer (device 100); and a non-transitory storage medium storing instructions readable and executable by the computer to perform an AR content authoring method including: receiving user input at the computer identifying at least one location of interest (paragraph 0028, can capture a live video of an engine of a car or other vehicle and the parts of the engine can be recognized from the live video, an information layer can be generated and combined with the live video, a car mechanic can hold device over a car engine and outline identify parts and providing excerpts from a repair manual or schematics can be displayed).
Wright further discloses an augmented reality (AR) content authoring device for authoring AR content for servicing guidance, the device comprising: a computer (device 210); and a non-transitory storage medium storing instructions readable and executable by the computer to perform an AR content authoring method including: receiving user input at the computer identifying at least one location of interest (LOI) in recorded video of a service call (figures 6B-6E); and performing computer vision (CV) processing 

Regarding claim 19, Bilbrey discloses wherein the receiving of user input identifying at least one LOI includes: receiving the user input in the recorded video of the service call wherein CV processing is performed by the computer to detect a user operation captured by the recorded video which indicates at least one LOI in the recorded video (paragraph 0029, live video of a body part that needs medical attention can be captured and augmented with annotations that can help the doctor make a diagnosis, the video can be shared with other doctors who can generate annotations on their respective device to assist the doctor in a diagnosis, pattern matching or other processing can be used to identify problems).

Regarding claim 20, Wright disclose wherein the CV processing (54) comprises Simultaneous Location and Mapping (SLAM) processing (paragraph 0100, the virtual navigation features may be supported by an environment tracking and modeling system, for example a visual or visual-

Regarding claim 21, Bilbrey discloses wherein the AR content authoring method further comprises storing the recorded video of the service call and the aligned AR content as one of: a maintenance procedure AR library component including preview video, or an AR service log entry including the recorded video and the aligned AR content stored in an electronic service log of a medical imaging device (paragraph 0029, pattern matching or other image processing can be used to identify problems with the injured body part based on its visual appearance, an x-ray or MRI video can be displayed with the live video).
Wright discloses paragraph 0218, a help session where a helper is helping someone else to do a sequence of steps; the session may be replayed as a step by step instructions including verbal help plus the annotations.

Response to Arguments
Applicant's arguments filed 09/13/2021 have been fully considered but they are not persuasive.
Applicant argues the prior art cited fails to disclose assisting a future service call in real with AR content aligned with the live video feed from the sever computer and to display on the display of the mobile device.  Examiner responds Wright discloses paragraph 0111, AR or VR session may be generated based on a “live” or current issue being faced by the user and recorded for later review by the users and other users; paragraph 0118, pre-recorded or stored help session without being in exactly the same environment and dealing with exactly the same, needing assistance may obtain the needed accessing the stored help session.  Bilbrey discloses paragraph 0019, to assist in overlay the information layer onto live video, and to align annotations to the correct component, the image processor can identify a marker as indicating a top left corner of the circuit board.  
Applicant argues Bilbrey discloses generating AR content, but fails to disclose that the AR content alignment with live video is performed by a server computer, and then transferred for display on a mobile device.  Examiner responds Wright discloses paragraph 0018, enables a remote user to explore a physical environment via live imagery from a camera that the local user holds or wears; remote user may be able to interact with a model fused from images captured and create and add virtual annotations in it or 
Applicant argues claim 7, the prior art cited fails to disclose performing a servicing preview by performing the CV processing to align the AR content with a preview video substituted for the live video feed produced by the camera of the mobile device and simultaneously displaying on the display by the AR content aligned with the preview video and the preview video displayed as an underlay of the AR content.  Examiner responds Bilbrey discloses as rejected in claim 6, paragraph 0019, to assist in overlaying the information layer onto live video, which Examiner therefore interprets as the live video feed as being an underlay of the information layer.  Examiner further responds Bilbrey discloses paragraph 0030, a split screen display with computer-generated imagery, a display screen can be used to display an object or other subject matter on one side of the split, in the example the user is viewing a live video; paragraph 0032, 3D models of recognized 
Applicant argues claim 11, the prior art cited fails to disclose the mobile device records the live video feed, transmits this feed to a server computer to align the live video feed with the AR content, and the aligned video feed is then sent from the server computer to the mobile device for display.  Examiner responds Bilbrey discloses paragraph 0051, memory may store communication instructions to facilitate communicating with one or more additional device, one or more computers and/or one or more servers; paragraph 0061, the features can be implemented in a computer system that includes a back-end component, such as a data server, an application server or an Internet server; paragraph 0061, the computer system can include clients and servers; paragraph 0031, frame of a captured video can be transmitted to a network resource, paragraph 0044, processing device capable of receiving and transmitting data; paragraph 0061, a computer 
Applicant argues Examiner’s motivation in that neither Bilbrey nor Wright would need “an alternative means to automatically select a set of views that provide coverage to an object to provide tracking and drawn annotations”.  Examiner responds the prior art in the field of the endeavor is well known to provide tracking for overlaying a real object or real environment with augmented or virtual objects or images.  Wright discloses in paragraph 0087, many AR applications are vision based and thus use the . 

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOTILEWA . GOOD JOHNSON
Primary Examiner




/MOTILEWA GOOD JOHNSON/         Primary Examiner, Art Unit 2616